Title: William Thornton to Thomas Jefferson, 4 April 1815
From: Thornton, William
To: Jefferson, Thomas


          City of Washington 4th April 1815.
          W: Thornton’s respects to the Honble Thomas Jefferson, and, according to promise, sends a Copy of the List of Patents for the last Year: he has also the honor of presenting a Copy of the Piece he wrote some years ago, and incloses one for the Hon: Colonel Randolph.—
          W.T. has this Day seen a model of a machine which prepares Cotton for spinning without Carding. It is a very simple machine, and the inclosed was spun from  Cotton thus prepared.—
        